 



Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered
into as of May 30, 2005 by and between Midway Games Inc., a Delaware corporation
(the “Company”), and Banc of America Securities LLC (the “Initial Purchaser”),
pursuant to that certain Purchase Agreement, dated as of May 24, 2005 (the
“Purchase Agreement”) between the Company and the Initial Purchaser.
     In order to induce the Initial Purchaser to enter into the Purchase
Agreement, the Company has agreed to provide the registration rights set forth
in this Agreement. The execution of this Agreement is a condition to the closing
under the Purchase Agreement.
     The Company agrees with the Initial Purchaser (i) for its benefit as
Initial Purchaser and (ii) for the benefit of the beneficial owners (including
the Initial Purchaser) from time to time of the Bonds (as defined herein) and
the beneficial owners from time to time of the Underlying Common Stock (as
defined herein) issued upon conversion of the Bonds (each of the foregoing a
“Holder” and together the “Holders”), as follows:
     Section 1. Definitions. Capitalized terms used herein without definition
shall have their respective meanings set forth in the Purchase Agreement. As
used in this Agreement, the following terms shall have the following meanings:
     “Affiliate” means with respect to any specified person, an “affiliate,” as
defined in Rule 144, of such person.
     “Amendment Effectiveness Deadline Date” has the meaning set forth in
Section 2(d) hereof.
     “Applicable Conversion Price” means, as of any date of determination,
$1,000 divided by the Conversion Rate then in effect as of the date of
determination or, if no Bonds are then outstanding, the Conversion Rate that
would be in effect were Bonds then outstanding.
     “Bonds” means the 7.125% Convertible Senior Notes due 2026 of the Company
to be purchased pursuant to the Purchase Agreement.
     “Business Day” means each day on which the New York Stock Exchange is open
for trading.
     “Common Stock” means the shares of common stock, par value $0.01 per share,
of the Company and any other shares of capital stock as may constitute “Common
Stock” for purposes of the Indenture, including the Underlying Common Stock.
     “Conversion Rate” has the meaning assigned to such term in the Indenture.
     “Damages Accrual Period” has the meaning set forth in Section 2(e) hereof.





--------------------------------------------------------------------------------



 



     “Damages Payment Date” means each interest payment date under the Indenture
in the case of Bonds, and each May 31 and November 30 in the case of the
Underlying Common Stock.
     “Effectiveness Deadline Date” has the meaning set forth in Section 2(a)
hereof.
     “Effectiveness Period” means a period (subject to extension pursuant to
Section 3(i) hereof) of two years after the later of (1) the latest date the
Bonds are issued and (2) the last date that the Company or any of its Affiliates
was the owner of such Bonds (or any predecessor thereto), or such shorter period
of time (x) as permitted by Rule 144(k) under the Securities Act or any
successor provisions thereunder or (y) that will terminate when each of the
Registrable Securities covered by the Shelf Registration Statement ceases to be
a Registrable Security.
     “Event” has the meaning set forth in Section 2(e) hereof.
     “Event Date” has the meaning set forth in Section 2(e) hereof.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.
     “Filing Deadline Date” has the meaning set forth in Section 2(a) hereof.
     “Free Writing Prospectus” means a free writing prospectus, as defined in
Rule 405 under the Securities Act.
     “Holder” has the meaning set forth in the third paragraph of this
Agreement.
     “Indenture” means the Indenture, dated as of May 30, 2006, between the
Company and Wells Fargo Bank, N.A., as trustee, pursuant to which the Bonds are
being issued.
     “Initial Purchaser” has the meaning set forth in the preamble hereto.
     “Initial Shelf Registration Statement” has the meaning set forth in Section
2(a) hereof.
     “Issue Date” means the first date of original issuance of the Bonds.
     “Issuer Free Writing Prospectus” means an issuer free writing prospectus,
as defined in Rule 433 under the Securities Act.
     “Liquidated Damages Amount” has the meaning set forth in Section 2(e)
hereof.
     “Material Event” has the meaning set forth in Section 3(i) hereof.
     “Notice and Questionnaire” means a written notice and questionnaire
delivered to the Company containing substantially the information called for by
the Selling Securityholder Notice and Questionnaire attached as Annex A to the
Offering Memorandum dated May 24, 2006 relating to the Bonds.

2



--------------------------------------------------------------------------------



 



     “Notice Holder” means, on any date, any Holder that has delivered a
properly completed and signed Notice and Questionnaire to the Company on or
prior to such date, so long as all of their Registrable Securities that have
been registered for resale pursuant to a Notice and Questionnaire have not been
sold in accordance with a Shelf Registration Statement.
     “Permitted Free Writing Prospectus” has the meaning set forth in Section
8(a) hereof.
     “Purchase Agreement” has the meaning set forth in the preamble hereof.
     “Prospectus” means the prospectus included in any Shelf Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 415 promulgated under the
Securities Act), as amended or supplemented by any amendment or prospectus
supplement, including post-effective amendments, and all materials incorporated
by reference or explicitly deemed to be incorporated by reference in such
Prospectus.
     “Record Holder” means (i) with respect to any Damages Payment Date relating
to any Bonds as to which any such Liquidated Damages Amount has accrued, the
holder of record of such Bond on the record date with respect to the interest
payment date under the Indenture on which such Damages Payment Date shall occur
and (ii) with respect to any Damages Payment Date relating to the Underlying
Common Stock as to which any such Liquidated Damages Amount has accrued, the
registered holder of such Underlying Common Stock fifteen (15) days prior to
such Damages Payment Date.
     “Registrable Securities” means the Bonds until such Bonds have been
converted into the Underlying Common Stock and, at all times the Underlying
Common Stock and any securities into or for which such Underlying Common Stock
has been converted, and any security issued with respect thereto upon any stock
dividend, split or similar event until, in the case of any such security, the
earliest of (a) the date on which such security has been effectively registered
under the Securities Act and disposed of, whether or not in accordance with the
Shelf Registration Statement; (b) the date that is two years after the later of
(1) the original issuance of the Bonds and (2) the last date that the Company or
any of its Affiliates was the owner of such Bonds (or any predecessor thereto),
or such shorter period of time as permitted by Rule 144(k) under the Securities
Act or any successor provision thereto; and (c) the date when such security has
been publicly sold pursuant to Rule 144 under the Securities Act or any
successor provision thereto.
     “Registration Expenses” has the meaning set forth in Section 5 hereof.
     “Registration Statement” means any registration statement of the Company
that covers any of the Registrable Securities pursuant to the provisions of this
Agreement including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits, and
all materials incorporated by reference or explicitly deemed to be incorporated
by reference in such registration statement.

3



--------------------------------------------------------------------------------



 



     “Rule 144” means Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.
     “Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC thereunder.
     “Shelf Registration Statement” has the meaning set forth in Section 2(a)
hereof.
     “Subsequent Shelf Registration Statement” has the meaning set forth in
Section 2(b) hereof.
     “Suspension Notice” has the meaning set forth in Section 3(i) hereof.
     “Suspension Period” has the meaning set forth in Section 3(i) hereof.
     “TIA” means the Trust Indenture Act of 1939, as amended.
     “Trustee” means Wells Fargo Bank, N.A., the Trustee under the Indenture.
     “Underlying Common Stock” means the Common Stock into which the Bonds are
convertible or issued upon any such conversion.
     Section 2. Shelf Registration. (a) The Company shall prepare and file or
cause to be prepared and filed with the SEC, as soon as practicable but in any
event by the date (the “Filing Deadline Date”) that is ninety (90) days after
the Issue Date, a Registration Statement for an offering to be made on a delayed
or continuous basis pursuant to Rule 415 of the Securities Act (a “Shelf
Registration Statement”) registering the resale from time to time by Holders
thereof of all of the Registrable Securities (the “Initial Shelf Registration
Statement”). The Initial Shelf Registration Statement shall be on Form S-1 or
S-3 or another appropriate form permitting registration of such Registrable
Securities for resale by such Holders in accordance with the reasonable methods
of distribution elected by the Holders, approved by the Company, and set forth
in the Initial Shelf Registration Statement. The Company shall use its
reasonable best efforts to cause the Initial Shelf Registration Statement to be
declared effective under the Securities Act as promptly as is practicable but in
any event by the date (the “Effectiveness Deadline Date”) that is two hundred
ten (210) days after the Issue Date, and to keep the Initial Shelf Registration
Statement (or any Subsequent Shelf Registration Statement) continuously
effective under the Securities Act until the expiration of the Effectiveness
Period. At the time the Initial Shelf Registration Statement is declared
effective, each Holder that became a Notice Holder on or prior to the date that
is ten (10) Business Days prior to such time of effectiveness shall be named as
a selling securityholder in the Initial Shelf Registration Statement and the

4



--------------------------------------------------------------------------------



 



related Prospectus in such a manner as to permit such Holder to deliver such
Prospectus to purchasers of Registrable Securities in accordance with applicable
law.
     (b) If the Initial Shelf Registration Statement or any Subsequent Shelf
Registration Statement ceases to be effective for any reason at any time during
the Effectiveness Period, the Company shall use its best efforts to obtain the
prompt withdrawal of any order suspending the effectiveness thereof, and in any
event shall use its best efforts to, within thirty (30) days of such cessation
of effectiveness, amend the Shelf Registration Statement to the extent that an
amendment would be reasonably expected to obtain the withdrawal of the order
suspending the effectiveness thereof, or file an additional Shelf Registration
Statement covering all of the securities that as of the date of such filing are
Registrable Securities (a “Subsequent Shelf Registration Statement”). If a
Subsequent Shelf Registration Statement is filed, the Company shall use its best
efforts to cause the Subsequent Shelf Registration Statement to become effective
as promptly as is practicable after such filing and to keep such Shelf
Registration Statement (or subsequent Shelf Registration Statement) continuously
effective until the end of the Effectiveness Period.
     (c) The Company shall supplement and amend the Shelf Registration Statement
if required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration Statement, if
required by the Securities Act.
     (d) Each Holder of Registrable Securities agrees that if such Holder wishes
to sell Registrable Securities pursuant to a Shelf Registration Statement and
related Prospectus, it will do so only in accordance with this Section 2(d) and
Section 3(i). Each Holder of Registrable Securities wishing to sell Registrable
Securities pursuant to a Shelf Registration Statement and related Prospectus
agrees to deliver a completed and executed Notice and Questionnaire to the
Company prior to any attempted or actual distribution of Registrable Securities
under the Shelf Registration Statement; provided that Holders of Registrable
Securities shall have at least twenty (20) Business Days from the date on which
the Notice and Questionnaire is first sent to such Holders by the Company to
complete and return the Notice and Questionnaire to the Company. From and after
the date the Initial Shelf Registration Statement is declared effective, the
Company shall, as promptly as practicable after the date a Notice and
Questionnaire is delivered, and in any event within the later of (x) five
(5) Business Days after such date or (y) five (5) Business Days after the
expiration of any Suspension Period (1) in effect when the Notice and
Questionnaire is delivered or (2) put into effect within five (5) Business Days
of such delivery date (the later of (x) and (y) being referred to herein as the
“Amendment Filing Deadline Date”), (i) if required by applicable law, file with
the SEC a post-effective amendment to the Shelf Registration Statement or, if
required by applicable law, prepare and file a supplement to the related
Prospectus or a supplement or amendment to any document incorporated therein by
reference or file any other required document so that the Holder delivering such
Notice and Questionnaire is named as a selling securityholder in the Shelf
Registration Statement and the related Prospectus in such a manner as to permit
such Holder to deliver such Prospectus to purchasers of the Registrable
Securities in accordance with applicable law and, if the Company shall file a
post-effective amendment to the Shelf Registration Statement, use its best
efforts to cause such post-effective amendment to be declared effective under
the Securities Act as

5



--------------------------------------------------------------------------------



 



promptly as is practicable, but in any event by the date (the “Amendment
Effectiveness Deadline Date”) that is forty-five (45) days after the date such
post-effective amendment is required by this clause to be filed; (ii) provide
such Holder a reasonable number of copies of any documents filed pursuant to
Section 2(d)(i); and (iii) notify such Holder as promptly as practicable after
the effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 2(d)(i); provided that if such Notice and Questionnaire is
delivered during a Suspension Period, or a Suspension Period is put into effect
within five (5) Business Days after such delivery date, the Company shall so
inform the Holder delivering such Notice and Questionnaire and shall take the
actions set forth in clauses (i), (ii) and (iii) above within five (5) Business
Days after expiration of the Suspension Period in accordance with Section 3(i);
provided further that if under applicable law, the Company has more than one
option as to the type or manner of making any such filing, the Company shall
make the required filing or filings in the manner or of a type that is
reasonably expected to result in the earliest availability of the Prospectus for
effecting resales of Registrable Securities; provided further that the Company
shall not be required to file more than one supplement to the Prospectus
pursuant to Section 2(d)(i) above per 30-day period to name as a selling
securityholder any Holder that has provided us with a completed and executed
Notice and Questionnaire after the 45th day following the effective date of the
Initial Shelf Registration Statement and the Company shall not be required to
file more than one post-effective amendment or new registration statement
pursuant to Section 2(d)(i) above per 90-day period to permit resales by Holders
seeking to include Registrable Securities in the Shelf Registration Statement
after the effective date of the Initial Shelf Registration Statement.
Notwithstanding anything contained herein to the contrary, the Company shall be
under no obligation to name any Holder that is not a Notice Holder as a selling
securityholder in any Shelf Registration Statement or related Prospectus;
provided, however, that any Holder that becomes a Notice Holder pursuant to the
provisions of this Section 2(d) (whether or not such Holder was a Notice Holder
at the time the Shelf Registration Statement was declared effective) shall be
named as a selling securityholder in the Shelf Registration Statement or related
Prospectus in accordance with the requirements of this Section 2(d).
     (e) The parties hereto agree that the Holders of Registrable Securities
will suffer damages, and that it would not be feasible to ascertain the extent
of such damages with precision, if (i) the Initial Shelf Registration Statement
has not been filed on or prior to the Filing Deadline Date, (ii) the Initial
Shelf Registration Statement has not been declared effective under the
Securities Act on or prior to the Effectiveness Deadline Date, (iii) a Holder of
Registrable Securities has delivered a completed and executed Notice and
Questionnaire to the Company after the fifth (5th) Business Day before the
Initial Shelf Registration Statement is declared effective, but the Company
fails to file in accordance with Section 2(d) a post-effective amendment to the
Shelf Registration Statement, a supplement to the related Prospectus or a
supplement or amendment to other documents as provided for in Section 2(d) on or
prior to the Amendment Filing Deadline Date or fails to have such an amendment
to the Shelf Registration Statement declared effective on or prior to the
Amendment Effectiveness Deadline Date, (iv) the Initial Shelf Registration
Statement is filed and declared effective but shall thereafter cease to be
effective (without being succeeded immediately by an additional registration
statement filed and declared effective) or usable for the offer and sale of
Registrable Securities for a period of time

6



--------------------------------------------------------------------------------



 



(including any Suspension Period) which shall exceed forty-five (45) days in the
aggregate in any three (3) month period or ninety (90) days in the aggregate in
any twelve (12) month period, or (v) the Company fails to name as a selling
securityholder in the Shelf Registration Statement or any amendment thereto at
the time it becomes effective under the Securities Act, or in any related
Prospectus at the time the Company files the Prospectus with the SEC, any Holder
of Registrable Securities that is entitled to be so named as a selling
securityholder (each of the events of a type described in any of the foregoing
clauses (i) through (v) are individually referred to herein as an “Event,” and
the Filing Deadline Date in the case of clause (i), the Effectiveness Deadline
Date in the case of clause (ii), the Amendment Filing Deadline Date or the
Amendment Effectiveness Deadline Date in the case of clause (iii), the date on
which the duration of the ineffectiveness or unusability of the Initial Shelf
Registration Statement in any period exceeds the number of days permitted by
clause (iv) hereof in the case of clause (iv) and the date of effectiveness or
filing in which the relevant Holder of Registrable Securities has failed to be
named as a selling securityholder in the case of clause (v), being referred to
herein as an “Event Date”). Events shall be deemed to continue until the
following dates with respect to the respective types of Events: the date the
Initial Shelf Registration Statement is filed in the case of an Event of the
type described in clause (i), the date the Initial Shelf Registration Statement
is declared effective under the Securities Act in the case of an Event of the
type described in clause (ii), the date the relevant amendment to the Shelf
Registration Statement or Prospectus is filed or the date the relevant amendment
to the Shelf Registration Statement is declared effective under the Securities
Act, as the case may be, in the case of an Event of the type described in clause
(iii), the date the Initial Shelf Registration Statement becomes effective or
usable again in the case of an Event of the type described in clause (iv), the
date the relevant Holder of Registrable Securities has been named in the Shelf
Registration Statement or any amendment thereto or in any related Prospectus in
the case of an Event of the type described in clause (v).
     Accordingly, commencing on (and including) any Event Date and ending on
(but excluding) the next date on which there are no Events that have occurred
and are continuing (a “Damages Accrual Period”), the Company agrees to pay, as
liquidated damages and not as a penalty, an amount (the “Liquidated Damages
Amount”) at the rate described below, payable periodically on each Damages
Payment Date to Record Holders of Bonds that are Registrable Securities and of
shares of Underlying Common Stock issued upon conversion of Bonds that are
Registrable Securities, as the case may be, to the extent of, for each such
Damages Payment Date, accrued and unpaid Liquidated Damages Amount to (but
excluding) such Damages Payment Date (or, if the Damages Accrual Period shall
have ended prior to such Damages Payment Date, the date of the end of the
Damages Accrual Period); provided that any Liquidated Damages Amount accrued
with respect to any Bond or portion thereof called for redemption on a
redemption date or converted into Underlying Common Stock on a conversion date
prior to the Damages Payment Date, shall, in any such event, be paid instead to
the Holder who submitted such Bond or portion thereof for redemption or
conversion on the applicable redemption date or conversion date, as the case may
be, on such date (or promptly following the conversion date, in the case of
conversion). The Liquidated Damages Amount shall accrue at a rate per annum
equal to one-quarter of one percent (0.25%) for the first 90-day period from the
Event Date, and thereafter at a rate per annum equal to one-half of one percent
(0.5%) of (i) the principal amount

7



--------------------------------------------------------------------------------



 



of such Bonds or, without duplication, (ii) in the case of Bonds that have been
converted into Underlying Common Stock, the Applicable Conversion Price of such
shares of Underlying Common Stock, as the case may be, in each case determined
as of the Business Day immediately preceding the next Damages Payment Date.
Notwithstanding the foregoing, no Liquidated Damages Amounts shall accrue as to
any Registrable Security from and after the earlier of (x) the date such
security is no longer a Registrable Security and (y) expiration of the
Effectiveness Period. The rate of accrual of the Liquidated Damages Amount with
respect to any period shall not exceed the rate provided for in this paragraph
notwithstanding the occurrence of multiple concurrent Events. Following the cure
of all Events requiring the payment by the Company of Liquidated Damages Amounts
to the Holders of Registrable Securities pursuant to this Section, the accrual
of Liquidated Damages Amounts shall cease (without in any way limiting the
effect of any subsequent Event requiring the payment of Liquidated Damages
Amount by the Company). Notwithstanding the foregoing, in no event will a
Liquidated Damages Amount be payable in connection with a failure to register
the Underlying Common Stock. For the avoidance of doubt, if the Company fails to
register both the Bonds and the Underlying Common Stock, then the Liquidated
Damages Amount shall be payable in connection with the failure to register the
Bonds.
     The Trustee shall be entitled, on behalf of Holders of Bonds, to seek any
available remedy for the enforcement of this Agreement, including for the
payment of any Liquidated Damages Amount. Notwithstanding the foregoing, the
parties agree that the sole damages payable for a violation of the terms of this
Agreement with respect to which liquidated damages are expressly provided shall
be such liquidated damages.
     All of the Company’s obligations set forth in this Section 2(e) that are
outstanding with respect to any Registrable Security at the time such security
ceases to be a Registrable Security shall survive until such time as all such
obligations with respect to such security have been satisfied in full
(notwithstanding termination of this Agreement pursuant to Section 8(l)).
     The parties hereto agree that the liquidated damages provided for in this
Section 2(e) constitute a reasonable estimate of the damages that may be
incurred by Holders of Registrable Securities by reason of the failure of the
Shelf Registration Statement to be filed or declared effective or available for
effecting resales of Registrable Securities in accordance with the provisions
hereof.
     Section 3. Registration Procedures. In connection with the registration
obligations of the Company under Section 2 hereof, the Company shall:
     (a) Prepare and file with the SEC a Shelf Registration Statement or Shelf
Registration Statements on Form S-1 or S-3 or any other appropriate form under
the Securities Act available for the sale of the Registrable Securities by the
Holders thereof in accordance with the intended method or methods of
distribution thereof, and use its reasonable best efforts to cause each such
Shelf Registration Statement to become effective and remain effective as
provided herein; provided that before filing any Shelf Registration Statement or
Prospectus or any amendments or supplements thereto with the SEC, the Company
shall furnish to the Initial Purchaser and

8



--------------------------------------------------------------------------------



 



counsel for the Holders and for the Initial Purchaser (or, if applicable,
separate counsel for the Holders) copies of all such documents proposed to be
filed and use its reasonable best efforts to reflect in each such document when
so filed with the SEC such comments as the such counsel reasonably shall propose
within three (3) Business Days of the delivery of such copies to the Initial
Purchaser and such counsel.
     (b) Prepare and file with the SEC such amendments and post-effective
amendments to each Shelf Registration Statement as may be necessary to keep such
Shelf Registration Statement continuously effective until the expiration of the
Effectiveness Period; cause the related Prospectus to be supplemented by any
required Prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 (or any similar provisions then in force) under the Securities Act; and
use its best efforts to comply with the provisions of the Securities Act
applicable to it with respect to the disposition of all securities covered by
such Shelf Registration Statement during the Effectiveness Period in accordance
with the intended methods of disposition by the sellers thereof set forth in
such Shelf Registration Statement as so amended or such Prospectus as so
supplemented.
     (c) As promptly as practicable give notice to the Notice Holders, the
Initial Purchaser and counsel for the Holders and for the Initial Purchaser (or,
if applicable, separate counsel for the Holders) (i) when any Prospectus,
Prospectus supplement, Issuer Free Writing Prospectus, Shelf Registration
Statement or post-effective amendment to a Shelf Registration Statement has been
filed with the SEC and, with respect to a Shelf Registration Statement or any
post-effective amendment, when the same has been declared effective, (ii) of any
request, following the effectiveness of the Initial Shelf Registration Statement
under the Securities Act, by the SEC or any other federal or state governmental
authority for amendments or supplements to any Shelf Registration Statement,
related Prospectus or Issuer Free Writing Prospectus or for additional
information, (iii) of the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of any
Shelf Registration Statement or the initiation or threatening of any proceedings
for that purpose, (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose, (v) after the
effective date of any Shelf Registration Statement filed pursuant to this
Agreement of the occurrence of (but not the nature of or details concerning) a
Material Event, and (vi) of the determination by the Company that a
post-effective amendment to a Shelf Registration Statement will be filed with
the SEC, which notice may, at the discretion of the Company (or as required
pursuant to Section 3(i)), state that it constitutes a Suspension Notice, in
which event the provisions of Section 3(i) shall apply.
     (d) Use its best efforts to prevent the issuance of, and, if issued, to
obtain the withdrawal of any order suspending the effectiveness of a Shelf
Registration Statement or the lifting of any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction in which they have been qualified for sale, in either case at
the earliest possible moment, and provide prompt notice to each Notice Holder
and the Initial Purchaser of the withdrawal of any such order.

9



--------------------------------------------------------------------------------



 



     (e) If requested by the Initial Purchaser or any Notice Holder, as promptly
as practicable incorporate in an Issuer Free Writing Prospectus, a Prospectus
supplement or post-effective amendment to a Shelf Registration Statement such
information as the Initial Purchaser, such Notice Holder or counsel for the
Holders and for the Initial Purchaser (or, if applicable, separate counsel for
the Holders) shall determine to be required to be included therein to correct
any untrue statement of a material fact or any omission of a material fact
necessary to make the statements therein not misleading or by applicable law,
and make any required filings of such Issuer Free Writing Prospectus, Prospectus
supplement or such post-effective amendment; provided that the Company shall not
be required to take any actions under this Section 3(e) if it receives written
advice of counsel that the incorporation of such information is not required by
applicable law.
     (f) As promptly as practicable furnish to each Notice Holder, counsel for
the Holders and for the Initial Purchaser (or, if applicable, separate counsel
for the Holders) and the Initial Purchaser, without charge, at least one
(1) conformed copy of the Shelf Registration Statement and any amendment
thereto, including financial statements but excluding schedules, all documents
incorporated or deemed to be incorporated therein by reference and all exhibits
(unless requested in writing to the Company by such Notice Holder, such counsel
or the Initial Purchaser).
     (g) During the Effectiveness Period, deliver to each Notice Holder, counsel
for the Holders and for the Initial Purchaser (or, if applicable, separate
counsel for the Holders) and the Initial Purchaser, in connection with any sale
of Registrable Securities pursuant to a Shelf Registration Statement, without
charge, as many copies of the Prospectus or Prospectuses relating to such
Registrable Securities (including each preliminary prospectus) and Issuer Free
Writing Prospectus or Prospectuses (in each case including any amendment or
supplement thereto) as such Notice Holder and the Initial Purchaser may
reasonably request; and the Company hereby consents (except during such periods
that a Suspension Notice is outstanding and has not been revoked) to the use of
such Prospectus and Issuer Free Writing Prospectus (in each case including each
amendment or supplement thereto) by each Notice Holder, in connection with any
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto in the manner set forth therein.
     (h) Prior to any public offering of the Registrable Securities pursuant to
the Shelf Registration Statement, use its best efforts to register or qualify or
cooperate with the Notice Holders in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions within the United States as any Notice Holder reasonably
requests in writing (which request may be included in the Notice and
Questionnaire); prior to any public offering of the Registrable Securities
pursuant to the Shelf Registration Statement, use its best efforts to keep each
such registration or qualification (or exemption therefrom) effective during the
Effectiveness Period in connection with such Notice Holder’s offer and sale of
Registrable Securities pursuant to such registration or qualification (or
exemption therefrom) and do any and all other acts or things reasonably
necessary or advisable to enable the disposition in such jurisdictions of such
Registrable Securities in the manner set forth in the relevant Shelf

10



--------------------------------------------------------------------------------



 



Registration Statement and the related Prospectus; provided that the Company
will not be required to (i) qualify as a foreign corporation or as a dealer in
securities in any jurisdiction where it would not otherwise be required to
qualify but for this Agreement or (ii) take any action that would subject it to
general service of process in suits or to taxation in any such jurisdiction
where it is not then so subject.
     (i) Upon (A) the issuance by the SEC of a stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of
proceedings with respect to the Shelf Registration Statement under Section 8(d)
or 8(e) of the Securities Act, (B) the occurrence of any event or the existence
of any fact as a result of which any Shelf Registration Statement shall contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any Prospectus or Issuer Free Writing Prospectus shall contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or (C) the occurrence
or existence of any pending corporate development (a “Material Event”) that, in
the reasonable discretion of the Company, makes it appropriate to suspend the
availability of the Shelf Registration Statement and the related Prospectus and
any related Issuer Free Writing Prospectus, (i) in the case of clause (B) or
(C) above, subject to the next sentence, as promptly as practicable, prepare and
file, if necessary pursuant to applicable law, a post-effective amendment to
such Shelf Registration Statement or a supplement to the related Prospectus,
relevant Issuer Free Writing Prospectus or any document incorporated therein by
reference or file any other required document that would be incorporated by
reference into such Shelf Registration Statement, Prospectus or Issuer Free
Writing Prospectus so that such Shelf Registration Statement does not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, and such Prospectus and any such Issuer Free Writing Prospectus does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading (it being
understood that the Company may rely on information provided by each Notice
Holder with respect to such Notice Holder), as thereafter delivered to the
purchasers of the Registrable Securities being sold thereunder, and, in the case
of a post-effective amendment to a Shelf Registration Statement, subject to the
next sentence, use its best efforts to cause it to be declared effective as
promptly as is practicable, and (ii) give notice to the Notice Holders and
counsel for the Holders and for the Initial Purchaser (or, if applicable,
separate counsel for the Holders) that the availability of the Shelf
Registration Statement is suspended (a “Suspension Notice”) and, upon receipt of
any Suspension Notice, each Notice Holder agrees not to sell any Registrable
Securities pursuant to such Shelf Registration Statement until such Notice
Holder’s receipt of copies of the supplemented or amended Prospectus as provided
for in clause (i) above, or until it is advised in writing by the Company that
the Prospectus and any applicable Issuer Free Writing Prospectus may be used,
and has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in such Prospectus or Issuer
Free Writing Prospectus. The Company will use its best efforts to ensure that
the use of the Prospectus may be resumed (x) in the case of clause (A) above, as
promptly as is practicable, (y) in the case of

11



--------------------------------------------------------------------------------



 



clause (B) above, as soon as, in the reasonable judgment of the Company, the
Shelf Registration Statement does not contain any untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading and the Prospectus and
Issuer Free Writing Prospectus does not contain any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and (z) in the case of clause (C) above, as soon as, in
the reasonable discretion of the Company, such suspension is no longer
appropriate. The period during which the availability of the Shelf Registration
Statement and any Prospectus and Issuer Free Writing Prospectus may be suspended
(the “Suspension Period”) without the Company incurring any obligation to pay
liquidated damages pursuant to Section 2(e) shall not exceed forty-five (45)
days in any three (3) month period and ninety (90) days in any twelve (12) month
period. The Effectiveness Period shall be extended by the number of days from
and including the date of the giving of the Suspension Notice to and including
the date on which the Notice Holder received copies of the supplemented or
amended Prospectus (including by means of an Issuer Free Writing Prospectus) or
of the relevant Issuer Free Writing Prospectus, each as provided for in clause
(i) above, or the date on which it is advised in writing by the Company that the
Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus or Issuer Free Writing Prospectus.
     (j) Make available for inspection during normal business hours by
representatives for the Notice Holders of such Registrable Securities, and any
broker-dealers, attorneys and accountants retained by such Notice Holders, all
relevant financial and other records and pertinent corporate documents and
properties of the Company and its subsidiaries, and cause the appropriate
officers, directors and employees of the Company and its subsidiaries to make
available for inspection during normal business hours all relevant information
reasonably requested by such representatives for the Notice Holders, or any such
broker-dealers, attorneys or accountants in connection with such disposition, in
each case as is customary for similar “due diligence” examinations; provided,
however, that such persons shall, at the Company’s request, first agree in
writing with the Company that any information that is reasonably and in good
faith designated by the Company in writing as confidential at the time of
delivery of such information shall be kept confidential by such persons and
shall be used solely for the purposes of exercising rights under this Agreement,
unless (i) disclosure of such information is required by court or administrative
order or is necessary to respond to inquiries of regulatory authorities,
(ii) disclosure of such information is required by law (including any disclosure
requirements pursuant to federal securities laws in connection with the filing
of any Shelf Registration Statement or the use of any Prospectus or Issuer Free
Writing Prospectus referred to in this Agreement), (iii) such information
becomes generally available to the public other than as a result of a disclosure
or failure to safeguard by any such person or (iv) such information becomes
available to any such person from a source other than the Company and such
source is not bound by a confidentiality agreement or is not otherwise under a
duty of trust to the Company, and provided that the foregoing inspection and
information gathering shall, to the greatest extent possible, be coordinated on
behalf of all the Notice Holders and the other parties entitled thereto by the
counsel referred to in Section 5.

12



--------------------------------------------------------------------------------



 



     (k) Comply with all applicable rules and regulations of the SEC and make
generally available to its securityholders earning statements (which need not be
audited) satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder (or any similar rule promulgated under the Securities Act)
no later than 45 days after the end of any 12-month period (or 90 days after the
end of any 12-month period if such period is a fiscal year) commencing on the
first day of the first fiscal quarter of the Company commencing after the
effective date of a Shelf Registration Statement, which statements shall cover
said 12-month periods.
     (l) Cooperate with each Notice Holder to facilitate the timely preparation
and delivery of certificates representing Registrable Securities sold pursuant
to a Shelf Registration Statement, which certificates shall not bear any
restrictive legends, and cause such Registrable Securities to be in such
denominations as are permitted by the Indenture and registered in such names as
such Notice Holder may request in writing at least (2) Business Days prior to
any sale of such Registrable Securities.
     (m) Provide a CUSIP number for all Registrable Securities covered by each
Shelf Registration Statement not later than the effective date of such Shelf
Registration Statement and provide the Trustee and the transfer agent for the
Common Stock with certificates for the Registrable Securities that are in a form
eligible for deposit with The Depository Trust Company.
     (n) Cooperate and assist in any filings required to be made with the
National Association of Securities Dealers, Inc.
     (o) Upon (i) the filing of the Initial Registration Statement and (ii) the
effectiveness of the Initial Registration Statement, announce the same, in each
case by release to Reuters Economic Services and Bloomberg Business News.
     (p) Enter into such customary agreements and take all such other necessary
actions in connection therewith (including those reasonably requested by the
holders of a majority of the Registrable Securities being sold) in order to
expedite or facilitate disposition of such Registrable Securities.
     (q) Cause the Indenture to be qualified under the TIA not later than the
effective date of any Shelf Registration Statement; and in connection therewith,
cooperate with the Trustee to effect such changes to the Indenture as may be
required for the Indenture to be so qualified in accordance with the terms of
the TIA and execute, and use its best efforts to cause the Trustee to execute,
all documents as may be required to effect such changes, and all other forms and
documents required to be filed with the SEC to enable the Indenture to be so
qualified in a timely manner.
     Section 4. Holder’s Obligations. Each Holder agrees, by acquisition of the
Registrable Securities, that no Holder of Registrable Securities shall be
entitled to sell any of such Registrable Securities pursuant to a Shelf
Registration Statement or to receive a Prospectus relating thereto, unless such
Holder has furnished the Company with a properly completed and executed Notice
and Questionnaire as required pursuant to Section 2(d) hereof (including the

13



--------------------------------------------------------------------------------



 



information required to be included in such Notice and Questionnaire) and the
information set forth in the next sentence. Each Notice Holder agrees promptly
to furnish to the Company all information required to be disclosed in order to
make the information previously furnished to the Company by such Notice Holder
not misleading and any other information regarding such Notice Holder and the
distribution of such Registrable Securities as the Company may from time to time
reasonably request. Any sale of any Registrable Securities by any Holder shall
constitute a representation and warranty by such Holder that the information
relating to such Holder and its plan of distribution is as set forth in the
Prospectus delivered by such Holder in connection with such disposition, that
such Prospectus does not as of the time of such sale contain any untrue
statement of a material fact relating to or provided by such Holder or its plan
of distribution and that such Prospectus does not as of the time of such sale
omit to state any material fact relating to or provided by such Holder or its
plan of distribution necessary in order to make the statements in such
Prospectus, in the light of the circumstances under which they were made, not
misleading.
     Section 5. Registration Expenses. The Company shall bear all fees and
expenses incurred in connection with the performance by the Company of its
obligations under Section 2 and 3 of this Agreement whether or not any of the
Shelf Registration Statements are declared effective. Such fees and expenses
(“Registration Expenses”) shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(x) with respect to filings required to be made with the National Association of
Securities Dealers, Inc. and (y) of compliance with federal and state securities
or Blue Sky laws (including, without limitation, reasonable fees and
disbursements of one counsel for the Holders in connection with Blue Sky
qualifications of the Registrable Securities under the laws of such
jurisdictions as the Notice Holders of a majority of the Registrable Securities
being sold pursuant to a Shelf Registration Statement may designate),
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities in a form eligible for deposit with The
Depository Trust Company), (iii) duplication and mailing expenses relating to
copies of any Shelf Registration Statement, Prospectus or Issuer Free Writing
Prospectus delivered to any Holders hereunder, (iv) fees and disbursements of
counsel for the Company and the reasonable fees and disbursements of one counsel
for the Holders in connection with the Shelf Registration Statement, which
Holders’ counsel fees and disbursements shall not exceed $50,000, (v) fees and
disbursements of the Trustee and its counsel and of the registrar and transfer
agent for the Common Stock and (vi) Securities Act liability insurance obtained
by the Company in its sole discretion. In addition, the Company shall pay the
internal expenses of the Company (including, without limitation, all salaries
and expenses of officers and employees performing legal or accounting duties),
the expense of any annual audit, the fees and expenses incurred in connection
with the listing by the Company of the Registrable Securities on any securities
exchange on which similar securities of the Company are then listed and the fees
and expenses of any person, including special experts, retained by the Company.
     Section 6. Indemnification; Contribution.
     (a) The Company agrees to indemnify, defend and hold harmless each Holder
and each person who controls any Holder within the meaning of Section 15 of the
Securities Act or

14



--------------------------------------------------------------------------------



 



Section 20 of the Exchange Act (each, a “Holder Indemnified Party”), from and
against any loss, damage, expense, liability or claim (including the reasonable
cost of investigation) which such Holder Indemnified Party may incur under the
Securities Act, the Exchange Act or otherwise, insofar as such loss, damage,
expense, liability or claim arises out of or is based upon any untrue statement
or alleged untrue statement of a material fact contained in any Shelf
Registration Statement or Prospectus (or in any amendment or supplement
thereto), preliminary prospectus or Issuer Free Writing Prospectus (or in any
amendment or supplement thereto), or arises out of or is based upon any omission
or alleged omission to state a material fact required to be stated in any Shelf
Registration Statement or in any amendment or supplement thereto or necessary to
make the statements therein not misleading, or arises out of or is based upon
any omission or alleged omission to state a material fact necessary in order to
make the statements made in any Prospectus (or in any amendment or supplement
thereto), preliminary prospectus or Issuer Free Writing Prospectus (or in any
amendment or supplement thereto), in the light of the circumstances under which
they were made, not misleading, except insofar as any such loss, damage,
expense, liability or claim arises out of or is based upon any untrue statement
or omission or alleged untrue statement or omission of a material fact contained
in, or omitted from, and in conformity with information furnished in writing by
or on behalf of any Holder to the Company expressly for use therein.
     (b) Each Holder, severally and not jointly, agrees to indemnify, defend and
hold harmless the Company, its directors and officers and any person who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (each, a “Company Indemnified Party”) from and
against any loss, damage, expense, liability or claim (including the reasonable
cost of investigation) which such Company Indemnified Party may incur under the
Securities Act, the Exchange Act or otherwise, insofar as such loss, damage,
expense, liability or claim arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in
information furnished in writing by or on behalf of such Holder to the Company
expressly for use in any Shelf Registration Statement or Prospectus (or in any
amendment or supplement thereto) or in any preliminary prospectus or in any Free
Writing Prospectus (or in any amendment or supplement thereto), or arises out of
or is based upon any omission or alleged omission to state a material fact
required to be stated in any Shelf Registration Statement or in any amendment or
supplement thereto or necessary to make the statements therein not misleading,
or arises out of or is based upon any omission or alleged omission to state a
material fact necessary in order to make the statements in any Prospectus (or in
any amendment or supplement thereto) or in any preliminary prospectus or in any
Free Writing Prospectus (or in any amendment or supplement thereto), in the
light of the circumstances under which they were made, not misleading, in
connection with such information and (ii) any Free Writing Prospectus used by
such Holder without the prior written consent of the Company, provided that the
indemnification obligation in this clause (ii) shall be several, not joint and
several, among the Holders who used such Free Writing Prospectus. In no event
shall the liability of any selling Holder of Registrable Securities hereunder be
greater in amount than the dollar amount of the proceeds received by such Holder
upon the sale of the Registrable Securities pursuant to the Shelf Registration
Statement giving rise to such indemnification obligation.

15



--------------------------------------------------------------------------------



 



     (c) If any action, suit or proceeding (each, a “Proceeding”) is brought
against any person in respect of which indemnity may be sought pursuant to
either subsection (a) or (b) of this Section 6, such person (the “Indemnified
Party”) shall promptly notify the person against whom such indemnity may be
sought (the “Indemnifying Party”) in writing of the institution of such
Proceeding and the Indemnifying Party shall assume the defense of such
Proceeding; provided, however, that the omission to notify such Indemnifying
Party shall not relieve such Indemnifying Party from any liability which it may
have to such Indemnified Party or otherwise. Such Indemnified Party shall have
the right to employ its own counsel in any such case, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless the
employment of such counsel shall have been authorized in writing by such
Indemnifying Party in connection with the defense of such Proceeding or such
Indemnifying Party shall not have employed counsel to have charge of the defense
of such Proceeding within 30 days of the receipt of notice thereof or such
Indemnified Party shall have reasonably concluded upon the written advice of
counsel that there may be one or more defenses available to it that are
different from, additional to or in conflict with those available to such
Indemnifying Party (in which case such Indemnifying Party shall not have the
right to direct that portion of the defense of such Proceeding on behalf of the
Indemnified Party, but such Indemnifying Party may employ counsel and
participate in the defense thereof but the fees and expenses of such counsel
shall be at the expense of such Indemnifying Party), in any of which events such
reasonable fees and expenses shall be borne by such Indemnifying Party and paid
as incurred (it being understood, however, that such Indemnifying Party shall
not be liable for the expenses of more than one separate counsel in any one
Proceeding or series of related Proceedings together with reasonably necessary
local counsel representing the Indemnified Parties who are parties to such
action). An Indemnifying Party shall not be liable for any settlement of such
Proceeding effected without the written consent of such Indemnifying Party, but
if settled with the written consent of such Indemnifying Party, such
Indemnifying Party agrees to indemnify and hold harmless an Indemnified Party
from and against any loss or liability by reason of such settlement.
Notwithstanding the foregoing sentence, if at any time an Indemnified Party
shall have requested an Indemnifying Party to reimburse such Indemnified Party
for fees and expenses of counsel as contemplated by the second sentence of this
paragraph, then such Indemnifying Party agrees that it shall be liable for any
settlement of any Proceeding effected without its written consent if (i) such
settlement is entered into more than 60 Business Days after receipt by such
Indemnifying Party of the aforesaid request, (ii) such Indemnifying Party shall
not have reimbursed such Indemnified Party in accordance with such request prior
to the date of such settlement and (iii) such Indemnified Party shall have given
such Indemnifying Party at least 30 days’ prior notice of its intention to
settle. No Indemnifying Party shall, without the prior written consent of any
Indemnified Party, effect any settlement of any pending or threatened Proceeding
in respect of which such Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding and does
not include an admission of fault, culpability or a failure to act, by or on
behalf of such Indemnified Party.

16



--------------------------------------------------------------------------------



 



     (d) If the indemnification provided for in this Section 6 is unavailable to
an Indemnified Party under subsections (a) and (b) of this Section 6 in respect
of any losses, damages, expenses, liabilities or claims referred to therein,
then each applicable Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, damages, expenses, liabilities or
claims (i) in such proportion as is appropriate to reflect the relative benefits
received by the Company on the one hand and the Holders on the other hand from
the offering of the Registrable Securities or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company on the one hand and of the
Holders on the other in connection with the statements or omissions which
resulted in such losses, damages, expenses, liabilities or claims, as well as
any other relevant equitable considerations. The relative fault of the Company
on the one hand and of the Holders on the other shall be determined by reference
to, among other things, whether the untrue statement or alleged untrue statement
of a material fact or omission or alleged omission relates to information
supplied by the Company or by the Holders and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, damages, expenses, liabilities and claims referred to above shall be
deemed to include any reasonable legal or other fees or expenses reasonably
incurred by such party in connection with investigating or defending any
Proceeding.
     (e) The Company and the Holders agree that it would not be just and
equitable if contribution pursuant to this Section 6 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in subsection (d) above.
Notwithstanding the provisions of this Section 6, no Holder shall be required to
contribute any amount in excess of the amount by which the total price at which
the Registrable Securities sold by it were offered to the public exceeds the
amount of any damages which it has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The Holders’ respective
obligations to contribute pursuant to this Section 6 are several in proportion
to the respective amount of Registrable Securities they have sold pursuant to a
Shelf Registration Statement, and not joint. The remedies provided for in this
Section 6 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any indemnified party at law or in equity.
     (f) The indemnity and contribution provisions contained in this Section 6
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
any Holder or any person controlling any Holder, or the Company, or the
Company’s officers or directors or any person controlling the Company and
(iii) the sale of any Registrable Security by any Holder.
     Section 7. Information Requirements. (a) The Company covenants that, if at
any time before the end of the Effectiveness Period it is not subject to the
reporting requirements of the Exchange Act, it will cooperate with any Holder of
Registrable Securities and take such further

17



--------------------------------------------------------------------------------



 



action as any Holder of Registrable Securities may reasonably request in writing
(including, without limitation, making such representations as any such Holder
may reasonably request), all to the extent required from time to time to enable
such Holder to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144,
Rule 144A, Regulation S and Regulation D under the Securities Act and
customarily taken in connection with sales pursuant to such exemptions. Upon the
written request of any Holder of Registrable Securities, the Company shall
deliver to such Holder a written statement as to whether it has complied with
such filing requirements, unless such a statement has been included in the
Company’s most recent report filed with the SEC pursuant to Section 13 or
Section 15(d) of Exchange Act. Notwithstanding the foregoing, nothing in this
Section 7 shall be deemed to require the Company to register any of its
securities (other than the Common Stock) under any section of the Exchange Act.
     (b) The Company shall file the reports required to be filed by it under the
Exchange Act and shall comply with all other requirements set forth in the
instructions to Form S-1 or Form S-3, as the case may be, in order to allow the
Company to be eligible to file registration statements on Form S-1 or Form S-3.
     Section 8. Miscellaneous.
     (a) Free Writing Prospectus. Each Holder represents that it has not
prepared or had prepared on its behalf or used or referred to, and agrees that
it will not prepare or have prepared on its behalf or use or refer to, any Free
Writing Prospectus, and has not distributed and will not distribute any written
materials in connection with the offer or sale of the Registrable Securities
without the prior express written consent of the Company. Any such Free Writing
Prospectus consented to by the Company is hereinafter referred to as a
“Permitted Free Writing Prospectus.” The Company represents and agrees that it
has treated and will treat, as the case may be, each Permitted Free Writing
Prospectus as an Issuer Free Writing Prospectus, including in respect of timely
filing with the SEC, legending and record keeping.
     (b) No Conflicting Agreements. The Company is not, as of the date hereof, a
party to, nor shall it, on or after the date of this Agreement, enter into, any
agreement with respect to its securities that conflicts with the rights granted
to the Holders of Registrable Securities in this Agreement. The Company
represents and warrants that the rights granted to the Holders of Registrable
Securities hereunder do not in any way conflict with the rights granted to the
holders of the Company’s securities under any other agreements.
     (c) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Company has obtained the written consent of Holders of a majority of
the then outstanding Underlying Common Stock constituting Registrable Securities
(with Holders of Bonds deemed to be the Holders, for purposes of this Section,
of the number of outstanding shares of Underlying Common Stock into which such
Bonds are or would be convertible as of the date on which such consent is
requested). Notwithstanding the foregoing, a waiver or consent to depart from
the

18



--------------------------------------------------------------------------------



 



provisions hereof with respect to a matter that relates exclusively to the
rights of Holders of Registrable Securities whose securities are being sold
pursuant to a Shelf Registration Statement and that does not directly or
indirectly affect the rights of other Holders of Registrable Securities may be
given by Holders of at least a majority of the Registrable Securities being sold
by such Holders pursuant to such Shelf Registration Statement; provided that the
provisions of this sentence may not be amended, modified, or supplemented except
in accordance with the provisions of the immediately preceding sentence. Each
Holder of Registrable Securities outstanding at the time of any such amendment,
modification, supplement, waiver or consent or thereafter shall be bound by any
such amendment, modification, supplement, waiver or consent effected pursuant to
this Section 8(c), whether or not any notice, writing or marking indicating such
amendment, modification, supplement, waiver or consent appears on the
Registrable Securities or is delivered to such Holder.
     (d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, by telecopier, by courier
guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (i) when made, if made by hand delivery,
(ii) upon confirmation, if made by telecopier, (iii) one (1) Business Day after
being deposited with such courier, if made by overnight courier or (iv) on the
date indicated on the notice of receipt, if made by first-class mail, to the
parties as follows:
     (x) if to a Holder of Registrable Securities, at the most current address
given by such Holder to the Company in a Notice and Questionnaire or any
amendment thereto;

         
 
(y)   if to the Company, to:
 
       
 
      2704 West Roscoe Street
 
      Chicago, Illinois 60618
 
      Attention: Deborah K. Fulton
 
      Telecopy No.: 773-961-2299
 
       
 
(z)   if to the Initial Purchaser, to:
 
       
 
      Banc of America Securities LLC
 
      9 West 57th Street, 22nd Floor
 
      New York, New York 10019
 
      Attention: Syndicate Department
 
      Telecopy No.: (212) 933-2217
 
       
 
      with a copy to (for informational purposes only):
 
       
 
      Banc of America Securities LLC
 
      9 W. 57th Street, 22nd Floor
 
      New York, New York 10019
 
      Attention: Legal Department
 
      Telecopy No.: (212) 457-3745

19



--------------------------------------------------------------------------------



 



or to such other address as such person may have furnished to the other persons
identified in this Section 8(d) in writing in accordance herewith.
     (e) Approval of Holders. Whenever the consent or approval of Holders of a
specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Company or its affiliates (as such term is
defined in Rule 405 under the Securities Act) (other than the Initial Purchaser
or subsequent Holders of Registrable Securities if such subsequent Holders are
deemed to be such affiliates solely by reason of their holdings of such
Registrable Securities) shall not be counted in determining whether such consent
or approval was given by the Holders of such required percentage.
     (f) Successors and Assigns. Any person who purchases any Registrable
Securities from the Initial Purchaser or any Holder shall be deemed, for
purposes of this Agreement, to be an assignee of the Initial Purchaser or such
Holder, as the case may be. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties and shall inure
to the benefit of and be binding upon each Holder of any Registrable Securities.
     (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be original and all of which taken together
shall constitute one and the same agreement.
     (h) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF.
     (j) Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions set forth herein shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, and the parties hereto shall use their best efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction, it
being intended that all of the rights and privileges of the parties shall be
enforceable to the fullest extent permitted by law.
     (k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and the registration rights granted by the
Company with respect to the Registrable Securities. Except as provided in the
Purchase Agreement, there are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein, with respect to
the registration rights granted by the Company with respect to the Registrable
Securities. This Agreement

20



--------------------------------------------------------------------------------



 



supersedes all prior agreements and undertakings among the parties with respect
to such registration rights. No party hereto shall have any rights, duties or
obligations other than those specifically set forth in this Agreement.
     (l) Termination. This Agreement and the obligations of the parties
hereunder shall terminate upon the end of the Effectiveness Period, except for
any liabilities or obligations under Section 4, 5 or 6 hereof and the
obligations to make payments of and provide for liquidated damages under Section
2(e) hereof to the extent such damages accrue prior to the end of the
Effectiveness Period, each of which shall remain in effect in accordance with
its terms.
     (m) Submission to Jurisdiction. Except as set forth below, no Proceeding
may be commenced, prosecuted or continued in any court other than the courts of
the State of New York located in the City and County of New York or in the
United States District Court for the Southern District of New York, which courts
shall have jurisdiction over the adjudication of such matters, and the Company
hereby consents to the jurisdiction of such courts and personal service with
respect thereto. The Company hereby consents to personal jurisdiction, service
and venue in any court in which any Proceeding arising out of or in any way
relating to this Agreement is brought by any third party against the Initial
Purchaser. The Company hereby waives all right to trial by jury in any
Proceeding (whether based upon contract, tort or otherwise) in any way arising
out of or relating to this Agreement. The Company agrees that a final judgment
in any such Proceeding brought in any such court shall be conclusive and binding
upon the Company and may be enforced in any other courts in the jurisdiction of
which the Company is or may be subject, by suit upon such judgment.

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            MIDWAY GAMES INC.
      By:   /s/ David F. Zucker         Name:   David F. Zucker        Title:  
President and CEO     

Confirmed and accepted as of the date
first above written:
BANC OF AMERICA SECURITIES LLC

                By:   /s/ Derek Dillon        Name:   Derek Dillon       
Title:   Managing Director     

22